LATTIMORE, Judge.
Conviction for aggravated assault; a fine of $500.00 and one year each assessed against all seven of the appellants.
It appears from the facts, as detailed by the State witnesses, that in November, 1935, at a dance hall in Fabens, Texas, the injured party herein,' Primero, was assaulted by appellants Augustin de la Hay, Melquíades Hernandez and Jesus Guillen, and severe injuries were inflicted, the instrument used by them having somewhat the appearance of a quirt. Primero testified that appellant Marie Hernandez accosted him and took him to the place in an alley where he was assaulted *408by said parties, and she said to him “Here’s where I wanted to get you, cabrone.” This witness and others also testified that appellants Jose Hernandez, Lito Holguin and Alcario Ruiz were present and acted with those who were first mentioned in the assault upon Primero, and also that the parties last named took an active part in said assault. The evidence seems sufficient to support the verdict against all of said appellants.
Appellants have five bills of exceptions, but examination of the record leads us to the conclusion that same can not be considered because filed too late. Said bills of exceptions were filed on May 20, 1936. Appellants’ motion for new trial was overruled on February 24, 1936, no time for filing bills of exceptions and statement of facts being mentioned in the overruling order. The trial term of the court below ended on February 29, 1936. Under our statute appellants’ bills of exceptions should have been filed within thirty days after the end of the term of court. On April 11, 1936, the court below made an order granting leave to appellants to file statement of facts at any time not exceeding thirty days after the 23rd day of April, 1936. This was after the expiration of the time within which bills of exceptions could legally be filed in the cause. Thereafter appellants filed a motion asking that the order of the court referred to as of April 11th be made to also include bills of exceptions, so as that the order would grant to him the right to file bills of exceptions at any time not exceeding thirty days after April 23rd. The court below declined to grant the motion. We observe that the thirty days, allowed by statute for filing bills of exceptions, — having expired, — the court below would have had no right to make an order granting further time for filing such bills of exception. Many authorities might be cited as holding that after the time allowed by statute, or by order of the court, for filing bills of exceptions has expired, — the court is without power to grant further extension.
We see no error in the refusal of the requested charges.
Finding no error in the record, the judgment will be affirmed.